DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 August 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 27 August 2021 have been fully considered but they are not persuasive.
Applicant argues that the newly presented limitations found throughout claims 21-40 are allowable over the prior art of record and in particular argues that the weight-detected state corresponds to the “prepared state”, the lift state corresponds to the “unprepared state” and the reset state corresponds to the “ready state”.
Regarding the above, the examiner respectfully submits that although the language applied to the claims differs from those previously presented by Applicant in the reply filed 11 January 2021, the claim scope is considered to be of overlapping scope and hence is largely .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 26: The claim recites that “a higher priority is assigned to a sensor adjacent to a heel of the foot” but it is unclear from the claim or parent claims 21 and 25 what constitutes a sensor that is “adjacent” to a heel because a heel, such as depicted in Applicant’s figure 1, is an extended portion of the foot structure encompassing nearly a half circular section 
Because the metes and bounds of the claim cannot be ascertained for the above reason, a proper prior art search cannot be conducted for this limitation at this time. The examiner recommends either explaining in remarks which section of Applicant’s disclosure obviates the above issue and/or amending the claim in order to clarify what constitutes a sensor being “adjacent” to a heel of the foot. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-25 and 27-40 are rejected under 35 U.S.C. 103 as being unpatentable over Sarrafzadeh et al. US PG-PUB 2013/0096466 A1 (hereafter Sarrafzadeh), prior art of record as indicated on the IDS filed 29 June 2018, in view of Lasko et al. US PG-PUB 2015/0080979 A1 (hereafter Lasko), prior art of record as indicated on the IDS filed 29 June 2018.
As to claim 21: Sarrafzadeh discloses a gait rehabilitation system (100; fig. 1 and see ¶ 124 which notes that the disclosed invention measures human gait analysis and in particular detects abnormalities and deviations and is therefore considered to be a gait rehabilitation system) comprising:
at least first and second pressure sensors (148; fig. 2 see also ¶ 56 and 57), mounted beneath a foot of a person (¶ 56 notes that the sensors 148 are in an insole of a shoe and accordingly are mounted beneath a foot of a person), each sensor configured to repeatedly determine a pressure exerted by the person against a surface (¶ 60) and send a signal comprising data regarding a pressure intensity and a pressure duration (fig. 6 regarding pressure intensity and duration as noted in ¶ 71);
a processor (132; fig. 1) configured to:
receive a signal from the first sensor and assign one of a weight-detected state, a reset state, or a lift state to the first sensor (¶ 71 regarding the weight detected state, e.g. the landing state C as disclosed therein, a reset state, e.g. the take-off state B where the pressure amplitude decreases, and the lift state, e.g. the airborne state A).

Sarrafzadeh does not explicitly teach that:

a lift state is assigned when the pressure intensity falls below a predetermined threshold after the sensor has been assigned the weight-detected state; and
a reset state is assigned after a predetermined time period elapses after the sensor has been assigned the lift state;
receive a signal from the second sensor and assign one of a weight-detected state, a reset state, or a lift state to the second sensor, provided that a lift state is not assigned to the second sensor if the weight-detected state is assigned to the first sensor and a predetermined priority of the first sensor is higher; and
determine, based on at least one of the first or second sensor being assigned the lift state, that the foot is being lifted.

 Lasko teaches a weight-detected state is assigned only when the pressure intensity and the pressure duration both exceed predetermined thresholds (¶ 110 and 113 regarding the pressure measured which must exceed both a predetermined threshold [either the high or low threshold as disclosed] and an elapsed time that determines whether the user is in a standing or sitting state);
a lift state is assigned when the pressure intensity falls below a predetermined threshold after the sensor has been assigned the weight-detected state (¶ 115 regarding the change from a stance state to a swing state when the low threshold is crossed after the sensor has been in the weight-detected state as described above in ¶ 110 and 113); and

receive a signal from the second sensor and assign one of a weight-detected state, a reset state, or a lift state to the second sensor, provided that a lift state is not assigned to the second sensor if the weight-detected state is assigned to the first sensor and a predetermined priority of the first sensor is higher (¶ 74 in view of details in ¶ 112-120; ¶ 74 notes that a sensor assembly may be situated in various positions under a foot and in such an event, the methodology described in ¶ 112-120 may be repeated for a number of pressure sensors and compared to one another); and
determine, based on at least one of the first or second sensor being assigned the lift state, that the foot is being lifted (¶ 115; when a sensed value of a low threshold being cross is determined, the controller determines that a foot has been lifted as disclosed).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sarrafzadeh in the manner suggested by Lasko above because such a construction is an art-recognized means of achieving the useful and predictable result of functional electrical stimulation that can benefit people afflicted by various conditions such as noted in ¶ 4 of Lasko while obviating the use of wires that could be obtrusive as noted in ¶ 7 and also obviating the use of RF for wireless transmission of data as also noted in ¶ 7.

claim 22: Sarrafzadeh as modified by Lasko teaches the gait rehabilitation system of claim 21, wherein the processor (132 of Sarrafzadeh) is further configured to automatically assign the reset state after the predetermined time period is greater than 150 ms (¶ 94 of Lasko - the period is noted to be at least [emphasis added] one hundredth of a second, more preferably at least one tenth of a second, and accordingly encompasses a predetermined time period of at least 150 ms).

As to claim 23: Sarrafzadeh as modified by Lasko teaches the gait rehabilitation system of claim 21, wherein the processor (132 of Sarrafzadeh) is further configured to assign a weight-detected state only if the previously assigned state is a reset state (¶ 115 of Lasko regarding a swing state being assigned if the previously assigned state of a stance state occurs).

As to claim 24: Sarrafzadeh as modified by Lasko teaches the gait rehabilitation system of claim 21, wherein the processor (132 of Sarrafzadeh) is further configured to receive an indication of the priority of each of the pressure sensors (¶ 113 and 114 of Lasko - when considered in combination with Sarrafzadeh which discloses a plurality of sensors 148 as noted regarding claim 21, the priority information of each of the sensors is determined and received by the processing unit to carry out the methodology as further disclosed in Lasko ¶ 115-119).

As to claim 25: Sarrafzadeh as modified by Lasko teaches the gait rehabilitation system of claim 21, wherein the predetermined priority is based on a sensor’s position with respect to an anatomical region of the foot (¶ 113 and 114 of Lasko in view of ¶ 59 of Sarrafzadeh; the 

As to claim 27: Sarrafzadeh as thus far modified by Lasko teaches all of the limitations of the claimed invention as described above regarding claim 21, but does not explicitly teach:
an electrode mounted beneath the foot of the person for providing an electrical pulse to the person upon receiving a trigger signal from the processor.
 Lasko also teaches an electrode mounted beneath the foot of the person (196a, 196b; ¶ 83) for providing an electrical pulse to the person upon receiving a trigger signal from the processor (¶ 83 - when controller 180 [considered in combination equivalent to processor 132 of Sarrafzadeh] receives a transmission via the transceiver 182, considered to be a trigger signal, an electrical pulse is sent via the high voltage circuit 190 as disclosed).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Sarrafzadeh as modified by Lasko in the manner suggested above because such an electrical pulse can enhance the gait of a person as disclosed in Lasko ¶ 4 and hence would be beneficial for a user of the device for this reason.

As to claim 28: Sarrafzadeh as modified by Lasko teaches the gait rehabilitation system of claim 27, wherein the processor (180 of Lasko - considered in combination equivalent to 132 of Sarrafzadeh) is further configured to send the trigger signal when the processor determines 

As to claim 29: Sarrafzadeh as modified by Lasko teaches the gait rehabilitation system of claim 28, wherein the processor (180 of Lasko - considered in combination equivalent to 132 of Sarrafzadeh) is further configured to assign an unprepared state to all of the pressure sensors when the trigger signal is sent (¶ 95 of Lasko - the lifted/unprepared state is assigned to the pressure sensors when the trigger signal is sent as disclosed herein and further in details in ¶ 115 concerning how and when such a lifted state occurs during motion of the user).

As to claim 30: Sarrafzadeh as modified by Lasko teaches the gait rehabilitation system of claim 21, wherein the pressure duration is greater than at least 70 ms (¶ 96 of Lasko - the calculated period is noted to be at least one hundredth of a second and accordingly encompasses a predetermined time period of at least 150 ms).

As to claim 31: Sarrafzadeh as modified by Lasko teaches the gait rehabilitation system of claim 21, wherein a reset state (state B of Sarrafzadeh as disclosed in ¶ 71) is maintained until a weight-detected state is assigned (¶ 71 of Sarrafzadeh - the reset state is maintained until a weight-detected state is assigned once the signal increases its amplitude from the base offset value until exactly before it starts decreasing its value as disclosed).

claim 32: Sarrafzadeh as modified by Lasko teaches the gait rehabilitation system of claim 21, wherein the at least first and second pressure sensors (the sensors 148 of Sarrafzadeh that may be arranged in an array such as depicted in fig. 3) comprise a heel sensor, a lateral forefoot sensor, and a medial forefoot sensor (fig. 3 of Sarrafzadeh - as depicted therein and disclosed in ¶ 59, the sensors may be arranged with a grid that covers an entire foot and therefore comprises at least first and second pressure sensors comprising a heel sensor, a lateral forefoot sensor, and a medial forefoot sensor).

As to claim 33: Sarrafzadeh discloses a method, comprising:
receiving, from at least first and second pressure sensors (148; fig. 2 see also ¶ 56 and 57) mounted beneath a foot of a person (¶ 56 notes that the sensors 148 are in an insole of a shoe and accordingly are mounted beneath a foot of a person), signals comprising data regarding a pressure intensity and a pressure duration exerted by the person against a surface (fig. 6 regarding pressure intensity and duration as noted in ¶ 71);
assigning, to the first sensor, one of a weight-detected state, a reset state, or a lift state (¶ 71 regarding the weight detected state, e.g. the landing state C as disclosed therein, a reset state, e.g. the take-off state B where the pressure amplitude decreases, and the lift state, e.g. the airborne state A).

Sarrafzadeh does not explicitly teach assigning, to the first sensor, one of a weight-detected state, a reset state, or a lift state, provided that:

a lift state is assigned when the pressure intensity falls below a predetermined threshold after the sensor has been assigned the weight-detected state; and
a reset state is assigned after a predetermined time period elapses after the sensor has been assigned the lift state;
assigning, to the second sensor, one of a weight-detected state, a reset state, or a lift state, provided that a lift state is not assigned to the second sensor if the weight-detected state is assigned to the first sensor and a predetermined priority of the first sensor is higher; and
determining, based on at least one of the first or second sensors being assigned the lift state, that the foot is being lifted.

Lasko teaches a weight-detected state is assigned only when the pressure intensity and the pressure duration both exceed predetermined thresholds (¶ 110 and 113 regarding the pressure measured which must exceed both a predetermined threshold [either the high or low threshold as disclosed] and an elapsed time that determines whether the user is in a standing or sitting state);
a lift state is assigned when the pressure intensity falls below a predetermined threshold after the sensor has been assigned the weight-detected state (¶ 115 regarding the change from a stance state to a swing state when the low threshold is crossed after the sensor has been in the weight-detected state as described above in ¶ 110 and 113); and

assigning, to the second sensor, one of a weight-detected state, a reset state, or a lift state to the second sensor, provided that a lift state is not assigned to the second sensor if the weight-detected state is assigned to the first sensor and a predetermined priority of the first sensor is higher (¶ 74 in view of details in ¶ 112-120; ¶ 74 notes that a sensor assembly may be situated in various positions under a foot and in such an event, the methodology described in ¶ 112-120 may be repeated for a number of pressure sensors, e.g. the sensor array as depicted in fig. 3, and compared to one another); and
determining, based on at least one of the first or second sensor being assigned the lift state, that the foot is being lifted (¶ 115; when a sensed value of a low threshold being cross is determined, the controller determines that a foot has been lifted as disclosed).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sarrafzadeh in the manner suggested by Lasko above because such a construction is an art-recognized means of achieving the useful and predictable result of functional electrical stimulation that can benefit people afflicted by various conditions such as noted in ¶ 4 of Lasko while obviating the use of wires that could be obtrusive as noted in ¶ 7 and also obviating the use of RF for wireless transmission of data as also noted in ¶ 7.

claim 34: Sarrafzadeh as modified by Lasko teaches the method of claim 33, further comprising automatically assigning the reset state after the predetermined time period is greater than 150 ms (¶ 94 of Lasko - the period is noted to be at least [emphasis added] one hundredth of a second, more preferably at least one tenth of a second, and accordingly encompasses a predetermined time period of at least 150 ms).

As to claim 35: Sarrafzadeh as modified by Lasko teaches the method of claim 33, further comprising receiving an indication of the priority of each of the pressure sensors (¶ 113 and 114 of Lasko - when considered in combination with Sarrafzadeh which discloses a plurality of sensors 148 arranged as depicted in, e.g. fig. 3, the priority information of each of the sensors is determined and received by a processing unit to carry out the methodology as further disclosed in Lasko ¶ 115-119).

As to claim 36: Sarrafzadeh as modified by Lasko teaches the method of claim 33, wherein the predetermined priority is based on a sensor’s position with respect to an anatomical region of the foot (¶ 113 and 114 of Lasko in view of ¶ 59 of Sarrafzadeh; the prioritization of sensors according to a position of the sensors with respect to a foot, such as the grid depicted in fig. 3 of Sarrafzadeh, is considered to at least be based on a sensor’s position with respect to an anatomical region of the foot at least by virtue of hierarchically defining the separate 1-99 sensor regions as depicted).

claim 37: Sarrafzadeh as thus far modified by Lasko teaches all of the limitations of the claimed invention as described above regarding claim 33, but does not explicitly teach:
further comprising sending a trigger signal when determining that the foot is being lifted.
 Lasko also teaches sending a trigger signal when determining that the foot is being lifted (¶ 83 a transmission is sent via the transceiver 182, considered to be a trigger signal, when the foot is being lifted and sends an electrical pulse such as also disclosed in ¶ 83).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Sarrafzadeh as modified by Lasko in the manner suggested above because such a trigger signal can be used in conjunction with an electrical pulse to enhance the gait of a person as disclosed in Lasko ¶ 4 and hence would be beneficial for a user of the device for this reason.

As to claim 38: Sarrafzadeh as modified by Lasko teaches the method of claim 37, further comprising assigning an unprepared state to all of the pressure sensors when the trigger signal is sent (¶ 95 of Lasko - the lifted/unprepared state is assigned to the pressure sensors when the trigger signal is sent as disclosed herein and further in details in ¶ 115 concerning how and when such a lifted state occurs during motion of the user).

As to claim 39: Sarrafzadeh as modified by Lasko teaches the method of claim 33, further comprising maintaining a reset state for each sensor until a weight-detected state is assigned (¶ 129 and 131 of Sarrafzadeh notes that when a pressure sensor is in an unprepared 

As to claim 40: Sarrafzadeh discloses a gait rehabilitation system (100; fig. 1 and see ¶ 124 which notes that the disclosed invention measures human gait analysis and in particular detects abnormalities and deviations and is therefore considered to be a gait rehabilitation system) comprising:
a processor (132; fig. 1) configured to:
receive a signal comprising data regarding a pressure intensity and a pressure duration (fig. 6 and see ¶ 71 regarding the disclosed plantar pressure signal) from a first sensor (148; fig. 2) mounted beneath a foot of a person (¶ 57 regarding the sensors 148 disposed beneath a foot of a person as disclosed);
receive a signal comprising data regarding a pressure intensity and a pressure duration from a second sensor mounted beneath the foot of the person (fig. 6 and ¶ 71 - a second one of the sensors 148 that is mounted beneath the foot of a person, such as from the array depicted in fig. 3, also sends pressure intensity and duration signals as disclosed);
assign one of a weight-detected state, a reset state, or a lift state to the first sensor (¶ 71 regarding the weight detected state, e.g. the landing state C as disclosed therein, a reset state, e.g. the take-off state B where the pressure amplitude decreases, and the lift state, e.g. the airborne state A).

Sarrafzadeh does not explicitly teach:

a weight-detected state is assigned only when the pressure intensity and the pressure duration both exceed predetermined thresholds;
a lift state is assigned when the pressure intensity falls below a predetermined threshold after the sensor has been assigned the weight-detected state; and
a reset state is assigned after a predetermined time period elapses after the sensor has been assigned the lift state;
assign one of a weight-detected state, a reset state, or a lift state to the second sensor, provided that a lift state is not assigned to the second sensor if the weight-detected state is assigned to the first sensor and a predetermined priority of the first sensor is higher
receive a signal from the second sensor and assign one of a weight-detected state, a reset state, or a lift state to the second sensor, provided that a lift state is not assigned to the second sensor if the weight-detected state is assigned to the first sensor and a predetermined priority of the first sensor is higher; 
determine, based on at least one of the first or second sensor being assigned the lift state, that the foot is being lifted, and
determine, based on the determination the foot is being lifted, to send a trigger signal to stimulate a withdrawal reflex of the foot.

 Lasko teaches a weight-detected state is assigned only when the pressure intensity and the pressure duration both exceed predetermined thresholds (¶ 110 and 113 regarding the 
a lift state is assigned when the pressure intensity falls below a predetermined threshold after the sensor has been assigned the weight-detected state (¶ 115 regarding the change from a stance state to a swing state when the low threshold is crossed after the sensor has been in the weight-detected state as described above in ¶ 110 and 113); and
a reset state is assigned after a predetermined time period elapses after the sensor has been assigned the lift state (¶ 117 regarding the state assigned if a time elapsed exceeds a predetermined value);
assign one of a weight-detected state, a reset state, or a lift state to the second sensor, provided that a lift state is not assigned to the second sensor if the weight-detected state is assigned to the first sensor and a predetermined priority of the first sensor is higher (¶ 74 in view of details in ¶ 112-120; ¶ 74 notes that a sensor assembly may be situated in various positions under a foot and in such an event, the methodology described in ¶ 112-120 may be repeated for a number of pressure sensors, e.g. the sensor array as depicted in fig. 3, and compared to one another); 
determine, based on at least one of the first or second sensor being assigned the lift state, that the foot is being lifted (¶ 115; when a sensed value of a low threshold being cross is determined, the controller determines that a foot has been lifted as disclosed), and
determine, based on the determination that the foot is being lifted, to send a trigger signal to stimulate a withdrawal reflex of the foot (¶ 83 - when controller 180 [considered in 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Sarrafzadeh in the manner suggested by Lasko above because such a construction is an art-recognized means of achieving the useful and predictable result of functional electrical stimulation that can benefit people afflicted by various conditions such as noted in ¶ 4 of Lasko while obviating the use of wires that could be obtrusive as noted in ¶ 7 and also obviating the use of RF for wireless transmission of data as also noted in ¶ 7. Additionally, the use of an electrical stimulation pulse such as disclosed in Lasko ¶ 83 is advantageous because it provides the useful and predictable result of aiding gait and stride of people as noted in Lasko ¶ 4.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215.  The examiner can normally be reached on M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856